DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
Claims 1-20 are currently pending and have been examined.


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Patent Application No. 10201806607Q, filed on 08/02/2018, the entire contents of which are incorporated herein by reference.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.


Information Disclosure Statement

The Information Disclosure Statement filed on 07/14/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.


Response to Arguments

Claims 1-20 overcome the 35 U.S.C. §101 rejection because the claims are directed to eligible subject matter because the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).
Applicant’s arguments with respect to claim(s) 1--20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 5-14, and 16-20 and rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wheeler (US 2018/0137530), in view of Shapiro (US 2005/0144100) and Ho (US 2021/0166260).
Claims 1, 13: 
Wheeler discloses:
A method comprising (processing transactions see [0011]):
identifying, by the circuitry, one or more payment modes of a different user to which the […] offer is applicable (multiple payment accounts, see [0015]), (each account providing an offer/incentive, see [0015]); 

presenting, by the circuitry, one or more payment options associated with the one or more payment modes, respectively, to the first user by way of a user interface rendered on a user device of the first user, wherein the one or more payment options are selectable by the first user (the user selecting the payment account to use for the transaction, see Figure 3, 4, [0011, 0021]; solicitation of payment account from user, 0029]); 
receiving, by the circuitry from the user device, a selection that corresponds to a first payment option of the one or more payment options, wherein the first payment option (solicitation of payment account from user, 0029]); 
charging, by the circuitry, the payment mode of the first user with a first offer amount associated with the first payment option, based on the selection (initiate the payment based on the prior account selection, see [0011, 0015]); and 
initiating, by the circuitry, a transaction from the first payment mode for billing the purchase amount of the purchase on the first payment mode, when the first offer amount is charged, wherein the first user receives an incentive associated with the […] offer, when the transaction is complete (applying the incentive to the transaction, see [0011, 0015, 0039]).  
Wheeler does not disclose:
is associated with a first payment mode of a second user such that the one or more payment modes include the first payment mode
Shapiro teaches:
is associated with a first payment mode of a second user such that the one or more payment modes include the first payment mode (first party using payment method of second party to secure an incentive, see figure 2, [0015])
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); and 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]). A more user friendly and efficient means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro.
The combination of Wheeler and Shapiro does not disclose, but Ho teaches:
receiving, by the circuitry of a server, details of a selected item from a user device of a first user, the details including a purchase amount of the selected item and a merchant offer offered by a merchant on the sale of the selected item (user device providing purchase details and offering applicable offers from the merchant based on a payment method, see [0040, 0073]);
determining, by the circuity, that the merchant offer is not applicable to a payment mode of the first user (user device providing purchase details and offering applicable offers from the merchant based on a payment method the offer based on the method of payment, see [0040, 0073]);
[…] merchant offers (merchant offers, [0005])
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro  and the systems and methods for providing merchant offers of Ho because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]); and 3) a need exists for merchants to be able to provide method of payment based offers to promote their own payment and reward systems, (see Ho [0002]). A more user friendly and efficient means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro and the ability of the merchant to offer additional incentives of Ho.

Claims 2, 14:
The combination of Wheel and Shapiro teaches all of the claimed limitations of claim 1 above; Wheeler further  discloses:
registering, by the circuitry, a plurality of payment modes of a … based on a plurality of registration requests from the …, respectively, wherein the … include at least the first and…, and wherein the plurality of payment modes include the one or more payment modes and the payment mode of the first user (registering payment accounts, see [0011, 0036]).
Wheeler does not disclose:
plurality of users
second users
Shapiro teaches:
plurality of users (multiple entities, see figure 2, [0015])
second users (multiple entities, see figure 2, [0015])
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro  and the systems and methods for providing merchant offers of Ho because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]); and 3) a need exists for merchants to be able to provide method of payment based offers to promote their own payment and reward systems, (see Ho [0002]). A more user friendly and efficient means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro and the ability of the merchant to offer additional incentives of Ho.
Claim 5. 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 1 above; Wheeler further  discloses:
receiving, by the circuitry, a first request from the first user for presenting the one or more payment options for the purchase, wherein the first request includes a user-defined criterion (rules for payment options, see [0011, 0020, 0027]).  
Claim 6. 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 5 above; Wheeler further  discloses:
wherein the user-defined criterion includes one of a type, a category, or a brand of a payment mode on which the merchant offer associated with the purchase is applicable (credit, debit, prepaid, visa, Applepay, see [0003, 0016]).  
Claims 7, 17: 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 6 above; Wheeler further  discloses:
wherein the incentive is offered by a merchant on at least one of the type, the category, or the brand of the payment mode, and wherein the incentive includes at least a cashback, a discount, one or more reward points, or one or more loyalty points (payment modes, incentive types, rewards, discounts, see [0015]).  
Claims 8, 18: 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 1 above; Wheeler further  discloses:
wherein each payment mode of the one or more payment modes is one of a transaction card or an electronic wallet (electronic wallets, cards, see [0011, 0016, 0033]).  
Claims 9, 19: 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 1 above; Wheeler further  discloses:
wherein the first payment option indicates the first offer amount … for paying the purchase amount from the first payment mode, and wherein … receives the first offer amount when the transaction for the purchase is complete.  
Wheeler does not disclose:
that the second user demands in exchange
the second user
Shapiro teaches:
that the second user demands in exchange  (multiple entities, see figure 2, [0015])
 the second user (multiple entities, see figure 2, [0015])
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro  and the systems and methods for providing merchant offers of Ho because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]); and 3) a need exists for merchants to be able to provide method of payment based offers to promote their own payment and reward systems, (see Ho [0002]). A more user friendly and efficient means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro and the ability of the merchant to offer additional incentives of Ho.
Claim 10. 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 1 above; Wheeler further  discloses:
communicating, by the circuitry, a first authorization request to the first user to obtain an approval for charging the payment mode of the first user with the first offer amount, wherein the circuitry charges the second payment mode with the first offer amount, based on the approval from the first user (receiving authorization request to initiate and complete the transaction, see [0011, 0033, 0034]).  
Claim 11. 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 1 above; Wheeler further  discloses:
communicating, by the circuitry, … to obtain an approval for billing the purchase amount on the first payment mode, wherein the circuitry bills the purchase amount on the first payment mode based on the approval (receiving authorization request to initiate and complete the transaction, see [0011, 0033, 0034])...  
Wheeler does not disclose:
a first permission request to the second user
from the second user
Shapiro teaches:	
a first permission request to the second user (multi-party approval, see [0051])
from the second user (multiple entities, see figure 2, [0015])
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro  and the systems and methods for providing merchant offers of Ho because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]); and 3) a need exists for merchants to be able to provide method of payment based offers to promote their own payment and reward systems, (see Ho [0002]). A more user friendly and efficient means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro and the ability of the merchant to offer additional incentives of Ho.
Claim 12. 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 1 above; Wheeler further  discloses:
wherein the server is one of a payment network server, an issuer server, or a third-party server (payment system/processor/server, see [0018, 0033]).
Claim 16.
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 13 above; Wheeler further  discloses:
wherein the circuitry is further configured to receive a first request from the first user for presenting the one or more payment options for the purchase (payment options, see [0011, 0020, 0027]), wherein the first request includes a user-defined criterion (rules for incentives/payment options, see [0011, 0020, 0027]), and wherein the user-defined criterion includes one of a type, a category, or a brand of a payment mode on which the offer associated with the purchase is applicable (brands/types: credit, debit, prepaid, visa, Applepay, see [0003, 0016]).  
Claim 20.
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 13 above; Wheeler further  discloses:
wherein the circuitry is further configured to: communicate a first authorization request to the first user to obtain an approval for charging the payment mode of the first user with the first offer amount, wherein the payment mode of the first user is charged with the first offer amount, based on the approval from the first user (receiving authorization request to initiate and complete the transaction, see [0011, 0033, 0034]); and 
Wheeler does not disclose:
communicate a first permission request to the second user to obtain an approval for billing the purchase amount on the first payment mode, wherein the purchase amount is billed on the first payment mode based on the approval from the second user.  
Shapiro teaches:
communicate a first permission request to the second user to obtain an approval for billing the purchase amount on the first payment mode, wherein the purchase amount is billed on the first payment mode based on the approval from the second user (communicating requests and approvals via a multi-party approval process, see [0051]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro  and the systems and methods for providing merchant offers of Ho because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]); and 3) a need exists for merchants to be able to provide method of payment based offers to promote their own payment and reward systems, (see Ho [0002]). A more user friendly and efficient means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro and the ability of the merchant to offer additional incentives of Ho.




Claims 3, 4, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wheeler (US 2018/0137530), in view of Shapiro (US 2005/0144100), Ho (US 2021/0166260) and Bondesen (US 2015/0254698).
Claims 3, 15: 
The combination of Wheeler and Shapiro teaches all of the claimed limitations of claim 2 above; Wheeler further  discloses:
wherein a registration request of the plurality of registration requests includes details of a payment mode that is to be registered (registering payment accounts, see [0011, 0036]).  
Wheeler does not disclose:
A block amount
Bondesen teaches:
A block amount (maximum amounts authorized by a token placed in a digital wallet, see [0045])
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro, the systems and methods for providing merchant offers of Ho, and the system and method for providing offers associated with payment credentials authenticated in a specific digital wallet of Bondesen because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]); 3) a need exists for merchants to be able to provide method of payment based offers to promote their own payment and reward systems, (see Ho [0002]) and 4) a need exists for providing limits and authorizations on digital wallets that are accessible by third parties (see Bondesen [0002]).  A more user friendly, efficient, and secure means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro, the ability of the merchant to offer additional incentives of Ho, and the preapproval style limits to third party access of Bondesen.
Claim 4. 
The combination of Wheeler, Shapiro, and Bondesen teaches all of the claimed limitations of claim 3 above; Wheeler further  discloses:
allocating, by the circuitry, a digital currency amount equivalent to the block amount based on the registration request (assigning/allocating maximum amounts authorized by a token placed in a digital wallet, see [90045]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for selecting accounts based on incentives associated with the accounts of Wheeler with the payment systems and methods for earning incentives using at least two financial instruments of Shapiro, the systems and methods for providing merchant offers of Ho, and the system and method for providing offers associated with payment credentials authenticated in a specific digital wallet of Bondesen because 1) a need exists for a user to maximize the incentives of accounts in their digital wallets (see Wheeler [0003]); 2) a need exists for providing a purchaser the ability to use and benefit from a second entity account controlling currency with rights due to the first entity (see Shapiro [00012-0014]); 3) a need exists for merchants to be able to provide method of payment based offers to promote their own payment and reward systems, (see Ho [0002]) and 4) a need exists for providing limits and authorizations on digital wallets that are accessible by third parties (see Bondesen [0002]).  A more user friendly, efficient, and secure means of maximizing incentives results by combining the multi-account payment wallet based on incentives system of Wheeler with the ability to use the accounts of 3rd parties to earn incentives on purchases with their method of payment of Shapiro, the ability of the merchant to offer additional incentives of Ho, and the preapproval style limits to third party access of Bondesen.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to merchant offers based on payment methods
U.S. Pub No. 2016/0078465 to Chai disclosing systems for enabling selection of content based on rewards.
U.S. Pub No. 2016/0012465 to Sharp disclosing a system and method for distributing and receiving funds or credits in a transaction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682